               Case 5:18-cr-00258-EJD Document 545 Filed 10/02/20 Page 1 of 4




 1 JOHN D. CLINE (CA State Bar No. 237759)
   50 California Street, Suite 1500
 2 San Francisco, CA 94111
   Telephone: (415) 662-2260 │Facsimile: (415) 662-2263
 3 Email: cline@johndclinelaw.com

 4 KEVIN M. DOWNEY (Admitted Pro Hac Vice)
   LANCE A. WADE (Admitted Pro Hac Vice)
 5 AMY MASON SAHARIA (Admitted Pro Hac Vice)
   KATHERINE TREFZ (CA State Bar No. 262770)
 6 WILLIAMS & CONNOLLY LLP
   725 Twelfth Street, NW
 7 Washington, DC 20005
   Telephone: (202) 434-5000 │Facsimile: (202) 434-5029
 8 Email: KDowney@wc.com; LWade@wc.com; ASaharia@wc.com; KTrefz@wc.com

 9 Attorneys for Defendant ELIZABETH A. HOLMES
10

11                               UNITED STATES DISTRICT COURT

12                             NORTHERN DISTRICT OF CALIFORNIA

13                                       SAN JOSE DIVISION

14
     UNITED STATES OF AMERICA,                 )   Case No. CR-18-00258-EJD
15                                             )
             Plaintiff,                        )   REPLY IN SUPPORT OF MOTION TO
16                                             )   DISMISS SECOND AND THIRD
        v.                                     )   SUPERSEDING INDICTMENTS AND, IN THE
17                                             )   ALTERNATIVE, FOR A BILL OF
     ELIZABETH HOLMES and                      )   PARTICULARS
18   RAMESH “SUNNY” BALWANI,                   )
                                               )   Date: October 6, 2020
19           Defendants.                       )   Time: 10:00 AM
                                               )   CTRM: 4, 5th Floor
20                                             )
                                               )   Hon. Edward J. Davila
21

22

23

24

25

26

27

28
     REPLY IN SUPPORT OF MOTION TO DISMISS SECOND AND THIRD SUPERSEDING INDICTMENTS AND, IN
     THE ALTERNATIVE, FOR A BILL OF PARTICULARS
     CR-18-00258 EJD
              Case 5:18-cr-00258-EJD Document 545 Filed 10/02/20 Page 2 of 4




 1          The government mistakes Ms. Holmes’ motion to dismiss the Second and Third Superseding

 2 Indictments as a motion for reconsideration. It is not. Ms. Holmes seeks dismissal of new charging

 3 instruments that suffer from the same, uncorrected flaws that were the subject of Ms. Holmes’ prior

 4 motions. Ms. Holmes maintains that dismissal and, in the alternative, a bill of particulars is warranted

 5 for all the reasons she has previously set forth. See ECF No. 500 at 1 (incorporating prior arguments).

 6           The government ignores Ms. Holmes’ renewed arguments concerning the new Indictments’

 7 uncured failure to allege facts giving rise to a duty to disclose. See id. at 2-6. Ms. Holmes respectfully

 8 submits that this particular deficiency warrants renewed evaluation. The new Indictments (again) fail to

 9 allege facts necessary to meet the Ninth Circuit’s two-part test for “informal, trusting relationship[s]”:
10 that “one party acts for the benefit of another and induces the trusting party to relax the care and

11 vigilance which it would ordinarily exercise.” United States v. Shields, 844 F.3d 819, 822-23 (9th Cir.

12 2016) (emphasis added). As Ms. Holmes explained, the Court’s prior ruling did not hold that the

13 government alleged facts to support the first prong—that Ms. Holmes acted for the benefit of Theranos’

14 investors—and the government cannot plausibly do so. See ECF No. 500 at 6-7. That failure, which

15 supports dismissal now, see id., inevitably will prove fatal to the government’s material omissions

16 theory down the road—either when the Court applies the Ninth Circuit’s conjunctive test on a motion

17 for a judgment of acquittal, or when it assesses whether the evidence permits giving an omissions

18 instruction to the jury. It benefits neither the government nor the Court, and certainly not Ms. Holmes,

19 to permit the government to pursue a doomed theory of liability in opening arguments or in its case-in-

20 chief. Respectfully, the Court should apply the two-part test now to dismiss the Indictments as deficient

21 under Federal Rules of Criminal Procedure 7 and 12 and the Constitution insofar as they rely on a

22 material omissions theory.

23

24

25

26

27

28 REPLY IN SUPPORT OF MOTION TO DISMISS SECOND AND THIRD SUPERSEDING INDICTMENTS AND, IN
     THE ALTERNATIVE, FOR A BILL OF PARTICULARS
     CR-18-00258 EJD                          1
            Case 5:18-cr-00258-EJD Document 545 Filed 10/02/20 Page 3 of 4




 1

 2 DATED: October 2, 2020                         Respectfully submitted,

 3

 4                                                /s/ Amy Mason Saharia
                                                  KEVIN DOWNEY
 5                                                LANCE WADE
                                                  AMY MASON SAHARIA
 6                                                KATHERINE TREFZ
                                                  Attorneys for Elizabeth Holmes
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28 REPLY IN SUPPORT OF MOTION TO DISMISS SECOND AND THIRD SUPERSEDING INDICTMENTS AND, IN
     THE ALTERNATIVE, FOR A BILL OF PARTICULARS
     CR-18-00258 EJD                          2
             Case 5:18-cr-00258-EJD Document 545 Filed 10/02/20 Page 4 of 4




 1                                     CERTIFICATE OF SERVICE

 2         I hereby certify that on October 2, 2020, a copy of this filing was delivered via ECF on all

 3 counsel of record.

 4

 5
                                                        /s/ Amy Mason Saharia
 6                                                      AMY MASON SAHARIA
                                                        Attorney for Elizabeth Holmes
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28 REPLY IN SUPPORT OF MOTION TO DISMISS SECOND AND THIRD SUPERSEDING INDICTMENTS AND, IN
     THE ALTERNATIVE, FOR A BILL OF PARTICULARS
     CR-18-00258 EJD
